EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Candace Seu on 12/6/2021.
The application has been amended as follows: 
In Claim 17, replace the phrase “selected from Formulae 11-1 to 1-13 and 11-17” with “selected from Formulae 11-1 to 11-13 and 11-17”. 
In Claim 17, replace the phrase “wherein, in Formulae 11-1 to 1-13 and 11-17” with “wherein, in Formulae 11-1 to 11-13 and 11-17”. 
Reasons for Allowance
Claims 1-14, 16-19, and 21 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The Examiner’s reasons for allowance are adequately set forth within ¶ 19-21 of the Office action mailed 8/23/2021 and ¶ 35 of the Office action mailed 9/10/2020, the discussions of which are incorporated herein by reference. A further prior art search failed to identify prior art that anticipates or obviates the subject matter claimed.
Generic claim 1 is allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the species, as set forth in the Office action mailed on 7/5/2017, is hereby withdrawn. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764